NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
CAULTON D. ALLEN,
Petitioner,
v. '
DEPARTMENT OF VETERANS AFFAI_RS,
Resp0ndent. ~
2010-3088, -3178
Petiti0ns for review of the Merit Systen1S Pr0tection
Board in case no. DC0752070694-C-3 and DCO752070694-
C-4.
ON MOTION
ORDER
Cau1ton D. A11en moves for reconsideration of the
court’s June 24, 2010 order dismissing his petition for
review and moves to consolidate 2010-3088 and 2010-
3178. The Department of Veterans Affairs has not re-
sponded. A11en moves for a waiver of the filing fee in
2010-3178.
In 2010-3088, A11en moved to voluntarily dismiss his
petition for review. A11en now states that his motion to

ALLEN V. VA 2
dismiss was "fi1ed in error." The court agrees that recon-
sideration is appropriate.
ln 2010-3088, Allen challenges a decision of the Merit
Systems Protection Board denying his petition for en-
forcement of a settlement agreement. In 2010-3178, Allen
challenges a decision of the Board determining that he
was precluded from relitigating part of his petition for
enforcement based on the decision underlying 2010-3088
and denying his petition for enforcement. Because the
cases involve similar issues, the court agrees that_c0nsoli-
dation is appropriate.
Allen requests that the court waive the filing fee in
2010-3178 because he states that “payment of fees in both
appeals would be a duplication of the payment_of filing
fees." With his request, Allen submits an in forma pau-
peris form with his name and signature but no informa-
tion concerning his income, assets or expenses
The court disagrees with Allen that payment of the
fee in both cases would be duplicative Allen submitted
two petitions for review seeking review of two Merit
Systems Protection Board decisions To the extent that
Allen seeks waiver of the filing fee, he must submit a
properly completed in forma pauperis form.
Accordingly,
I'r ls ORDERED THAT:
(1) The motions for reconsideration are granted. The
court’s June 24 order dismissing 2010-3088 is vacated, the
mandate is recalled, and the petition is reinstated.
(2) The motion to consolidate is granted The revised
official caption is reflected above.
(3) A1len’s brief is due within 21 days of the date of
filing of this order.

3 ALLEN V. VA
(4) Allen’s motion for a waiver of the filing fee in
2010-3178 is denied without prejudice to renewa1. Allen
must pay the fee in 2010-3178 or submit a properly com-
pleted in forma pauperis form within 14 days of the date
of filing of this order or the petition will be dismissed.
~ FoR THE CoURT
slip 3 0  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Caulton D. Allen
Vincent D. Phillips, Esq.
Brian M. Simkin, Esq. u  sma
817 ""%SE¥E aL5B‘¢tn
SEP 30 2010
1ANHOnBm.Y
mw